EXHIBIT 10.22



SEPTEMBER 22, 2004

Mr. Simon Backer
4418 West 15 Avenue
Vancouver, B. C.
V6R 3B2


RE: TERMINATION OF EMPLOYMENT AND SEVERANCE AGREEMENTS — REVISED OCTOBER 15,
2004

This letter will confirm our discussion of September 22, 2004 during which I
advised you that as a result of corporate restructuring and downsizing your
employment with MDSI will end effective close of business September 22, 2004.

As a result, the following severance package will be made available to you in
order to assist you during the hopefully brief period that you will be without
employment and to provide you with some financial security.

(a)  

Severance — you will receive a lump sum termination payment in an amount equal
to eighteen (18) months base salary ($247,500 CDN) in accordance with paragraph
12.4 of the Employment Agreement between you and MDSI, less applicable statutory
withholdings and deductions. You have indicated that you wish the termination
payment to be paid as a lump sum amount to the same bank account that MDSI has
used for your payroll deposits.


(b)  

Benefits – the Company shall maintain you and your eligible dependents on record
as of September 22, 2004, on the Company Benefit Program to March 31, 2006.
Provided that you do not receive health benefits under a consulting arrangement,
your health benefits will continue for the 18-month period from your termination
date of September 22, 2004. Upon the expiration of these benefits, you may elect
to convert the coverage into an individual policy. If you elect to do so, please
contact Bob Olsen at Zlotnik, Lamb & Co. at 604-688-7208.


(c)  

Employee Share Ownership Plan – if you have been participating in the Employee
Share Ownership Plan, you may elect to authorize MDSI to continue to hold the
total contribution made to be applied against future purchases of shares in
accordance with the Plan or elect a refund of contributions. Please contact
Delia Sy at 604-207-6304 with respect to your election.


(d)  

Stock Options – all stock options granted to you by MDSI shall continue to vest
to until March 22, 2006. You will have sixty (60) days from March 22, 2006 to
exercise any vested options. Options not vested by March 22, 2006 shall be
cancelled. Should you wish to exercise your options please contact Julie Wong at
604-207-6297.


(e)  

Vacation – accrued vacation standing to your credit as of September 22, 2004 of
21.50 days shall be paid to you as soon as reasonably practical but no later
than October 15, 2004.



--------------------------------------------------------------------------------



(f)  

Career Transition – the Company will provide you with access to the Career
Transition program offered by Knightsbridge Career Management. This program
allows you to fully participate in choosing services to best suit your needs to
a maximum value of $5,000. You and your Knightsbridge consultant will jointly
select appropriate services and manage your program to ensure maximum relevance
and value. Should you wish to participate in this program please contact Ron
Toffolo at 604-207-6298.


(g)  

Letter of Reference – upon request, the Company will provide you with a letter
of reference on mutually agreeable terms.


(h)  

Bonus — Erik Dysthe has agreed to a $4,000 bonus payment. Taxes and withholdings
will be withheld from this amount. The net amount will be included with your
October 15, 2004 pay.


(i)  

Profit Sharing — You are eligible for the Q2, 2004 profit sharing payout.
Unfortunately, the payment cannot be paid as a direct deposit, instead the
cheque will be mailed to your home address.


Your departure will be characterized internally and externally as a resignation
initiated by you and you agree to resign as an officer of MDSI and or director
of any of MDSI’s subsidiaries and corporate affiliates as applicable effective
as of September 22, 2004.

All Company material which has been issued to you on loan, such as your employee
security card, photo ID, parking pass, credit card, calling card, and any other
Company property issued to you, with the exception of your laptop computer, cell
phone, and PDA, must be returned prior to your final day of employment. Your
laptop computer, PDA, and cell phone, along with the cell phone accessories,
will be transferred to your name once you have signed the accompanying equipment
receipt. Due to software licensing restrictions, all MDSI software will be
removed from your laptop, and the hard drive will be purged of all data.

The payment as outlined in paragraph (a) above is conditional upon your
execution of the Settlement and Release Agreement attached hereto, which is to
be returned to Julie Wong by no later than 5:00 p.m. October 19, 2004. It is
understood and agreed that you have the opportunity to seek outside legal and/or
financial counsel to consider this matter.

You are reminded of the conditions of your Employment Agreement and your duties
and obligations with respect to non-disclosure of confidential information,
trade secrets and work product and conflict of interest and non-competition.
Attached is a list of companies currently in competition with MDSI Mobile Data
Solutions Inc.

I sincerely regret that this action had to be taken. I hope that the foregoing
will assist you in planning for the future. On behalf of the Company we wish to
thank you for your contribution to MDSI and wish you every success in your
future endeavours.

Sincerely,
MDSI Mobile Data Solutions Inc.

/s/ Erik Dysthe
Erik Dysthe
President and CEO



Simon Backer – Termination of Employment and Severance Agreements page 2 of 3



--------------------------------------------------------------------------------



LIST OF COMPANIES CURRENTLY IN COMPETITION WITH MDSI
MOBILE DATA SOLUTIONS INC.


3X
Air IQ (formerly e-Dispatch.com Wireless Data Inc.)
AP Solve — Vidus
Astea International Inc.
Cerulean
ClickSoftware Inc.
Cognicase Inc. (M3i Systems Inc. Division)
Dynamic Mobile Data
Itron
FieldCentrix
IMedion Inc.
Integraph
MegaTribe
Metrix Inc.
New World Systems
PoinServe/Brazen
PRC
ServicePower
Thinque
Tiberon Systems
Utility Partners Inc.
ViryaNet
WebAppoint
X-Time



Simon Backer – Termination of Employment and Severance Agreements page 3 of 3



--------------------------------------------------------------------------------




RELEASE

1.     Simon Backer (“Backer”), in consideration of the payment of $247,500 CDN
and other good and valuable consideration described in the letter from MDSI to
Backer dated September 22, 2004 and as amended on October 1, 2004, the receipt
and sufficiency of which is hereby acknowledged, does forever release and
forever discharge MDSI Mobile Data Solutions Inc. (“MDSI”) from any and all
manners of claims, causes of action, proceedings, complaints, damages, costs,
disbursements, liabilities and obligations of any nature or kind whatsoever
known or unknown whether in law or in equity or pursuant to statute, which, as
against MDSI or other such persons or any of them Backer has ever had or now has
by reason of or arising out of any cause, matter or thing whatsoever occurring
or existing and without limiting the generality of the foregoing, any matter,
cause, or thing relating to or arising out of Backer’s employment with MDSI, his
contract of employment with MDSI, or the termination of Backer’s employment with
MDSI, and any other claim for damages, notice, payment in lieu of notice,
wrongful dismissal, severance pay, loss of benefits, pension issues, incentive
or any other bonus program, profit sharing, stock distribution, stock options or
stock purchase rights, vacation pay or any claims under the British Columbia
Employment Standards Act or Human Rights Code.

2.     This Release is binding upon and enures to the benefit of Backer’s heirs,
executors, administrators, assigns, committees and trustees.

3.     This Release is binding upon and enures to the benefit of MDSI’s
directors, officers, employees, agents, predecessors, successors, assigns,
liquidators, receivers, receiver managers, trustees, owners and shareholders.

4.     In the event withholdings have not been deducted which should have been
deducted, Backer shall indemnify and save harmless MDSI from any resulting
liabilities, obligations, and costs regarding any claims which Canada Customs
and Revenue Agency, Employment Insurance Commission or any other government
agency or department may have with respect to any payments made to or on behalf
of Backer.

5.     Backer acknowledges that the facts in respect of which this Release is
made may prove to be other than or different from the facts in that connection
now known or believed by Backer to be true. Backer accepts and assumes the risk
of the facts being different and agrees that this Release shall be in all
respects enforceable and not subject to termination, rescission, or variation by
discovery of any differences in facts.

6.     Backer agrees to keep the terms of this Release strictly confidential and
will not disclose any information with respect to this Release to any one with
the exception of his legal or financial advisors, unless compelled to do so by
law or court order.

7.     Backer agrees he will not make any statement or publish any document
which is defamatory about or concerning MDSI or any person who holds or has held
the position of officer or director of MDSI. MDSI agrees to not defame Backer.

8.     It is agreed that the consideration and this Release are not admissions
of liability.

9.     Backer acknowledges that this Release has been executed voluntarily after
receiving legal advice.

10.     The Release is given voluntarily for the purposes of making a full and
final settlement of all of Backer’s claims whatsoever arising against MDSI.

11.     The terms of the Release are contractual and not recitals.

12.     This Release is governed by the laws of British Columbia.

  Dated at Richmond, the 18 day of October 2004.


SIGNED, SEALED AND DELIVERED by Simon Backer
in the presence of:

/s/ Ron Toffolo                                                      
Witness
)
)
)
)
)
)


/s/ SAB                                          
             Simon Backer



--------------------------------------------------------------------------------

